      Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

ERNEST PETTWAY,                      )
                                     )
      Plaintiff,                     )
                                     )       CIVIL ACTION
vs.                                  )
                                     )       FILE No. 1:19-cv-04308-JPB-JKL
NATIONAL CREDIT SYSTEMS,             )
INC.,                                )
                                     )
      Defendant.                     )



            STATEMENT OF UNDISPUTED MATERIAL FACTS


      Pursuant to Local Rule 56.1(B)(1), Judge J. P. Boulee’s Standing Order

Regarding Civil Litigation at III.m, and the Magistrate Judge’s Scheduling Order

and Instructions Regarding Management on Civil Cases [Doc. 11], National Credit

Systems, Inc. (“NCS” or “Defendant”) files its Statement of Undisputed Material

Facts in support of Defendant National Credit Systems, Inc’s Motion for Summary

Judgment and Brief in Support as follows:




                                         1
     Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 2 of 15




            1.         Undisputed Facts                          Evidence in
                                                                  Support

1.   For 29 years, NCS, as a third-party debt collector, has      Exhibit “A”

     provided collection services to landlords and property (Declaration of Ron

     managers for outstanding breach of lease debts.           Sapp) at APX 003

                                                                     (¶3).


2.   NCS, in all its collection agreements, requires the          Exhibit “A”

     original creditor/property manager to verify the (Declaration of Ron

     accuracy of every account placed for collection with      Sapp) at APX 008

     NCS.                                                           (¶12).


3.   In addition, upon receiving a placement and entering         Exhibit “A”

     the information into its system, NCS generates a New (Declaration of Ron

     Business Acknowledgement Report for each new              Sapp) at APX 008-

     placement      which      requires       the   original      009 (¶12).

     creditor/property manager to verify the responsible

     parties and accuracy of the amount placed for

     collection.




                                          2
     Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 3 of 15




4.   Specifically, the Acknowledgement Report provides               Exhibit “A”

     the name(s) of the responsible parties under the lease, (Declaration of Ron

     the account number, and the amount sought to be               Sapp) at APX 009

     collected; then it requires the original creditor/property         (¶12).

     manager to review the information and “confirm the

     accuracy of the amounts being submitted for

     collection” noting that, “it is of critical importance that

     NCS pursues recovery on verifiably correct account

     balances only from the parties that are legally

     responsible.”


5.   In addition to that verification, NCS requires an               Exhibit “A”

     itemized statement explaining the charges comprising (Declaration of Ron

     the principal amount of the debt, which is typically          Sapp) at APX 009

     known as the final account statement and a signed                (¶¶12-13).

     lease by the alleged debtor.


6.   As property managers and leasing offices are familiar           Exhibit “A”

     with the calculation of amounts owed pursuant to their (Declaration of Ron

     leases, it is NCS’s experience that it can rely on the        Sapp) at APX 004

                                         3
     Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 4 of 15




     accuracy of those final account statements when                    (¶3).

     collecting these alleged debts.


7.   NCS was hired by Bridge Property Management,                    Exhibit “A”

     which is the agent of, and manages an apartment (Declaration of Ron

     community owned by, ROC II Oakley Park, LLC, that            Sapp) at APX 004-

     goes by the business name “Oakley Park Apartments”               005 (¶5).

     (collectively, the “Original Creditor”) to collect certain

     debts allegedly owed by former tenants, including a

     debt allegedly owed by Plaintiff.


8.   Plaintiff’s alleged Debt followed NCS’s verification            Exhibit “A”

     requirements with the Original Creditor providing the (Declaration of Ron

     verified principal amount of the debt in the form of a       Sapp) at APX 004

     Security Deposit Report, a copy of the signed                    (¶¶3, 12).

     Apartment Rental Contract, and a New Business

     Acknowledgement Report separately verifying the

     accuracy of the Debt.




                                         4
     Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 5 of 15




9.   A true and correct copy of Plaintiff’s Apartment           Exhibit “A”

     Rental Contract including the Pet Addendum and (Declaration of Ron

     Liquidated Damages Addendum provided by the             Sapp) at APX 005

     Original Creditor to NCS is attached to the APX as      (¶5), Exhibit “2” at

     Exhibit 2.                                                APX 030-041.


10. In addition, a true and correct copy of the Security        Exhibit “A”

     Deposit Report (also known as, and referred to herein (Declaration of Ron

     as, a “Final Account Statement” or “FAS”) provided      Sapp) at APX 005

     by the Original Creditor to NCS is attached to the      (¶5), Exhibit “3” at

     APX as Exhibit 3.                                         APX 043-045.


11. This Final Account Statement describes all amounts          Exhibit “A”

     that comprise the principal amount of the debt of (Declaration of Ron

     $1,009.70 allegedly owed by Plaintiff to the Original   Sapp) at APX 005

     Creditor (the “Debt”) which is the amount NCS sought    (¶5), Exhibit “3” at

     to collect from Plaintiff.                                APX 043-045.


12. On or about November 4, 2015, the Original Creditor         Exhibit “A”

     placed Plaintiff’s account with NCS for collection and (Declaration of Ron



                                      5
     Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 6 of 15




     pursuant to the Final Account Statement, the Original     Sapp) at APX 006

     Creditor calculated the principal amount owed             (¶7), Exhibit “3” at

     pursuant to the Lease as $1,009.70.                         APX 043-045.


13. When collecting this principal amount owed as                 Exhibit “A”

     calculated by the Original Creditor, NCS does not add (Declaration of Ron

     any interest, fees, expenses, or other charges.           Sapp) at APX 005-

                                                                  006 (¶¶5, 7),

                                                               Exhibit “4” at APX

                                                                      049.


14. NCS attempted to collect the Debt from Plaintiff from         Exhibit “A”

     November, 2015 until NCS was put on notice of (Declaration of Ron

     Plaintiff’s Bankruptcy that was filed on September 18,    Sapp) at APX 006

     2018.                                                            (¶8).


15. During       that   time,   NCS   never   received   any      Exhibit “A”

     communication from Plaintiff disputing the amount of (Declaration of Ron

     the Debt.                                                 Sapp) at APX 006-

                                                                    007 (¶8).



                                         6
     Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 7 of 15




16. Plaintiff listed the NCS Debt on Verified Schedule E/F        Exhibit “A”

     at p. 6, Section 4.9, as a disputed debt, not subject to (Declaration of Ron

     any offset, in the amount of $1,009.00 (the same          Sapp) at APX 006

     amount, rounded, claimed by the Original Creditor).       (¶6), Exhibit “5” at

                                                               APX 076, Section

                                                                       4.9.


17. A true and correct copy of Plaintiff’s Ch. 13                 Exhibit “A”

     Bankruptcy Petition [BK Doc. 1] filed September 18, (Declaration of Ron

     2018 in Case No. 18-65668-jrs that includes Plaintiff’s   Sapp) at APX 005

     Verification on p. 7 and Schedule A/B and Schedule        (¶6), Exhibit “5” at

     E/F is attached to the APX as Exhibit 5.                   APX 057, Part 7;

                                                               APX 059-065; and

                                                                 APX 071-077.


18. The docket sheet, a true and correct copy of which is      Exhibit “A” (Ron

     attached to the APX as Exhibit 6, for Plaintiff’s         Sapp) at APX 005

     Bankruptcy indicates that only the Schedule A/B was       (¶6), Exhibit “6” at

     amended.                                                    APX 104-105.




                                       7
     Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 8 of 15




19. A true and correct copy of Plaintiff’s verified              Exhibit “A”

    Amended Schedule A/B at BK Doc. 28 is attached as (Declaration of Ron

    Exhibit 7, shows that Plaintiff did not list any claims   Sapp) at APX 005-

    against third parties, demands, counterclaims or           006 (¶6), Exhibit

    lawsuits in response to Questions 33 and 34.               “7” at APX 112-

                                                                     119.


20. On November 26, 2018, NCS filed its Proof of Claim           Exhibit “A”

    in Plaintiff’s Bankruptcy, a true and correct copy of (Declaration of Ron

    which is attached to the APX as Exhibit 1.                Sapp) at APX 007

                                                              (¶9), Exhibit “1” at

                                                                APX 014-028.




21. When filing proofs of claim, NCS follows Rule 3001           Exhibit “A”

    of the Federal Rules of Bankruptcy Procedure which (Declaration of Ron

    provides that, “A proof of claim is a written statement   Sapp) at APX 007

    setting forth a creditor’s claim.”                               (¶9).




                                         8
     Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 9 of 15




22. NCS understands that filing a proof of claim in a              Exhibit “A”

     bankruptcy proceeding is not an attempt to collect a (Declaration of Ron

     debt from, or collection communication to, the debtor      Sapp) at APX 007

     that would violate the automatic stay provided by 11              (¶9).

     U.S.C. § 362, rather it is a procedural mechanism

     necessary in bankruptcy to preserve the creditor’s right

     to any payment.


23. To comply with Rule 3001(c)(1) “Claim Based on a               Exhibit “A”

     Writing,” NCS followed its regular practice in filing (Declaration of Ron

     proofs of claims in bankruptcy cases, and attached are     Sapp) at APX 007

     both the Final Account Statement for the Debt and a (¶10), Exhibit “1” at

     copy of Plaintiff’s Lease to the Proof of Claim.             APX 014-028.


24. In addition, in responding to Question 7 of the Proof       Exhibit “A” (Ron

     of Claim, as NCS only collects the “principal amount”      Sapp) at APX 007-

     of the debt as calculated by the Original Creditor         008 (¶11), Exhibit

     without adding any “interest, fees, expenses, or other      “1” at APX 015;

     charges,” NCS checked the applicable box, “no.”            Part 2, Question 7.




                                        9
    Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 10 of 15




25. Notably, the FDCPA § 1692f(1) precludes NCS from              Exhibit “A”

    adding any such “interest, fee, charge, or expense (Declaration of Ron

    incidental to the principal obligation unless authorized   Sapp) at APX 008

    by the [lease],” compelling NCS to accurately respond (¶11), Exhibit “1” at

    to Question 7 as “no.”                                      APX 015; Part 2,

                                                                  Question 7.


26. To the extent an argument was made that any amounts           Exhibit “A”

    comprising the principal amount of the debt were (Declaration of Ron

    considered    “other     charges”   subject   to   Rule    Sapp) at APX 007-

    3001(c)(2)(A), NCS satisfied the requirement to            008 (¶11), Exhibit

    provide a statement itemizing all charges by attaching      “1” at APX 028.

    the Final Account Statement to the Proof of Claim.


27. Plaintiff did not file any objection to the Proof of          Exhibit “A”

    Claim filed by NCS.                                        (Declaration of Ron

                                                               Sapp) at APX 007

                                                               (¶8), Exhibit “6” at

                                                                 APX 103-109.




                                        10
     Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 11 of 15




28. As NCS is not required by the FDCPA to interpret any         Exhibit “A”

     contract (here, the Lease), nor investigate the debt (Declaration of Ron

     prior to collection, NCS does not perform an             Sapp) at APX 009

     independent investigation as to the amount of the Debt        (¶13).

     at the time of placement.


29. Had Plaintiff disputed the Debt, that would have             Exhibit “A”

     initiated an investigation process with an expanded set (Declaration of Ron

     of policies and procedures to ensure the accuracy of     Sapp) at APX 009

     any reporting and amount sought following the receipt         (¶13).

     of a dispute.


30. As Plaintiff never disputed the Debt before Plaintiff’s      Exhibit “A”

     Bankruptcy and did not file any objection to the Proof (Declaration of Ron

     of Claim, those additional policies and procedures       Sapp) at APX 009-

     were never invoked.                                         010 (¶13).


31. NCS has been collecting apartment debt for Bridge            Exhibit “A”

     Property Management, the property manager for the (Declaration of Ron

     Original Creditor, since approximately 1996, including   Sapp) at APX 010



                                      11
    Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 12 of 15




     over 7,500 accounts.                                           (¶14).


32. NCS performed a lawsuit review covering the past six         Exhibit “A”

     years by original creditor and confirmed that NCS has (Declaration of Ron

     not defended any other lawsuits involving the Original    Sapp) at APX 010

     Creditor resulting from a dispute regarding the                (¶14).

     calculation of the amount due under the lease or

     alleged charging of amounts not authorized by the

     Lease.


33. Because NCS has not had any recent lawsuits or               Exhibit “A”

     recurring issues of alleged miscalculations or other (Declaration of Ron

     errors in preparing final account or deposit statements   Sapp) at APX 010

     by the Original Creditor from the thousands of                 (¶14).

     placements, NCS reasonably relied on the verification

     of the Debt provided by the Original Creditor during

     the placement phase.


34. NCS’ procedures regarding setting up a new account,          Exhibit “A”

     including required final account statement and (Declaration of Ron



                                      12
    Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 13 of 15




     required client verification as to accuracy, are             Sapp) at APX 010-

     specifically designed to ensure that NCS seeks to               011 (¶15).

     collect   accurate   debts      and   furnishes   accurate

     information to third parties.


35. These procedures at issue in this case are continually           Exhibit “A”

     monitored and tested to ensure they are reasonably (Declaration of Ron

     adapted to prevent the specific errors alleged by            Sapp) at APX 011

     Plaintiff including a lawsuit review.                             (¶15).


36. NCS does not intentionally seek to collect or report             Exhibit “A”

     inaccurate debts or amounts not authorized to be (Declaration of Ron

     collected under a lease or other contract.                   Sapp) at APX 011

                                                                       (¶15).


37. As such, if any inaccurate information was sought to             Exhibit “A”

     be collected or reported by NCS, it is the result of a (Declaration of Ron

     bona fide error notwithstanding NCS’s policies and           Sapp) at APX 011

     procedures in place to prevent such errors.                       (¶15).




                                           13
      Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 14 of 15




                                       Dated: June 26, 2020.

                                       Respectfully submitted,

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich
                                       Georgia Bar No. 242240
                                       The Law Office of Craig J. Ehrlich, LLC
                                       1123 Zonolite Road, N.E., Suite 7-B
                                       Atlanta, Georgia 30306
                                       Tel: (404) 365-4460
                                       Fax: (855) 415-2480
                                       craig@ehrlichlawoffice.com


                         CERTIFICATE OF SERVICE
      I hereby certify that on June 26, 2020, I electronically submitted the

foregoing Statement of Undisputed Facts with the Clerk of District Court, Northern

District of Georgia using the electronic case filing system of the court, resulting in

a true and correct copy of the same to be delivered via electronic mail upon the

following counsel of record:

      Paul J. Sieg, Esq.
      Adam J. Klein, Esq.
      Berry & Associates
      2751 Buford Highway, Suite 600
      Atlanta, GA 30324
      psieg@mattberry.com
      aklein@mattberry.com
                                   /s/Craig J. Ehrlich
                                   Craig J. Ehrlich



                                         14
      Case 1:19-cv-04308-JPB Document 18-2 Filed 06/26/20 Page 15 of 15




        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      15
